Citation Nr: 1715603	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-05 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU) prior to November 17, 2014.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from September 1965 to September 1967.  He had service in the Republic of Vietnam.  He also had Reserve service.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO in Houston, Texas currently has jurisdiction.

In October 2015, the Board found that jurisdiction in the matter of TDIU has been triggered because TDIU was inferred with the claim of an increased rating and with evidence that the Veteran was unemployed.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (per curiam).  The Board remanded the issue of entitlement to TDIU prior to November 17, 2014 to assess the impact of the Veteran's service-connected disabilities on his employability.  The Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran and his spouse testified before the undersigned Veterans Law Judge in a November 2014 videoconference hearing.  A transcript from the hearing was associated with the claims file and reviewed.

A 100 percent schedular rating is in effect from November 17, 2014.  For that reason, the issue of benefits based on TDIU from that date is moot, as the Veteran has been receiving the maximum schedular benefits since November 17, 2014.  Indeed, there is no showing that unemployability would be supported for the disabilities other than those totally rated.  Moreover, the Veteran is eligible for special monthly compensation under 38 C.F.R. § 3.350(i) (2016) effective November 17, 2014.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).


FINDINGS OF FACT

1.  The Veteran was employed until December 2006, on which occasion he retired.

2.  Following the Veteran's retirement and prior to February 17, 2010, the Veteran's combined disability ratings were less than 70 percent.

3.  From February 17, 2010 and prior to November 17, 2014, the Veteran's combined disability rating was 70 percent, with "one service-connected disability" ratable at 40 percent, but the competent and probative evidence shows that his service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation during that period.


CONCLUSION OF LAW

The criteria for TDIU prior to November 17, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence shows that the Veteran's claim for TDIU prior to November 17, 2014 is not warranted.  The reasons for this decision follow.

I.  Notice and Assistance

VA has a duty to provide veterans with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In August 2002, the RO sent a letter to the Veteran providing notice that satisfied the requirements of the VCAA.  The notice was made prior to a decision on his claim.  No additional notice is required.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A(b)-(d); 38 C.F.R. § 3.159(c).

All available, pertinent, identified medical records have been obtained and considered.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.

II.  Analysis

As noted in the Introduction above, the claim for TDIU is inferred with the claim of an increased rating and evidence that the Veteran is unemployed.

A.  Veteran's Employment until December 2006

The evidence indicates that the Veteran was employed as a driver until December 2006, at which time occasion he retired.  03/23/2016 VBMS CAPRI [SA VAMC], at 161.  The record suggests that he may have actually retired in 2007.  See id. at 6; 05/03/2010 VBMS VA Examination, at 8.  However, resolving all doubt in favor of the Veteran, the Board accepts as fact that he retired in December 2006.

Because the Veteran remained employed, in apparent full-time capacity, until December 2006, the issue of entitlement to TDIU until December 2006 is moot.



B.  TDIU Analysis after December 2006

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for TDIU, a percentage threshold must be met.  See 38 C.F.R. § 4.16(a).  If there are two or more service-connected disabilities, there shall be at least one disability ratable at 40 percent or more, and there must also be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

Even without meeting the schedular requirements, a veteran may be eligible for total disability compensation if the evidence shows he is unemployable based on his individual circumstances and service-connected disabilities.  VA's policy is to rate as totally disabled all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Id. § 4.16(b).  In such cases, the rating boards should submit the case to the Director, Compensation Service for extra-schedular consideration.  See id.

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  Id. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

1.  TDIU analysis after December 2006 and prior to February 17, 2010.

After December 2006 and prior to February 17, 2010, the Veteran was service connected for tinnitus (10 percent from July 2001), coronary heart disease (10 percent from July 2002 and 30 percent from June 25, 2008), and Type II diabetes mellitus (20 percent from November 30, 2007).  Hence, the Veteran's combined ratings are 20 percent after December 2006; 40 percent from November 30, 2007; and 50 percent from June 25, 2008 and prior to February 17, 2010.

As noted above, the Veteran has more than one service-connected disability.  The highest combined degree of disability during the period in question is 50 percent.  Thus, the Veteran's combined ratings after December 2006 and prior to February 17, 2010 do not meet the threshold requirement of at least 70 percent for TDIU.  4.16(a).

Moreover, the Board finds that extra-schedular consideration is not warranted for the period after December 2006 and prior to February 17, 2010.  The evidence fails to establish that the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation.  38 C.F.R. § 4.16(b).  According to a doctor's note issued in October 2009, the Veteran indicated that he elected to retire early because of administrative misconduct.  03/23/2016 VBMS CAPRI [SA VAMC], at 115.  The evidence fails to show that the Veteran retired due to any service-connected disability, or that he was unable to work prior to February 17, 2010 due to a service-connected disability.

2.  TDIU analysis from February 17, 2010 to November 17, 2014.

From February 17, 2010 to November 17, 2014, the Veteran was service connected for tinnitus (10 percent from July 2001); coronary heart disease (30 percent from June 2008); Type II diabetes mellitus (20 percent from November 2007); and peripheral neuropathies in the left upper extremity, right upper extremity, left lower extremity, and right lower extremity (10 percent each from February 17, 2010).  Hence, his combined rating from February 17, 2010 to November 17, 2014 is 70 percent.  Moreover, because the Veteran's heart disease, diabetes, and neuropathies result from a common etiology or single accident-namely, exposure to an herbicide agent-their combination can be considered a single disability for the purpose of meeting the TDIU threshold.  The single combined disability rating from the Veteran's heart disease, diabetes, and neuropathies exceed 40 percent from February 17, 2010 and prior to November 17, 2014, and all of the Veteran's disabilities during that time add to 70 percent.  Therefore, the Veteran meets the percentage threshold requirement for TDIU.

Nevertheless, despite meeting the threshold requirements, the evidence fails to establish that that the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation.  38 C.F.R. § 4.16(b).  As noted above, the Veteran indicated that he elected to retire early because of administrative misconduct.  03/23/2016 VBMS CAPRI [SA VAMC], at 115.  Moreover, there is no evidence that suggests the Veteran retired due to any service-connected disability, or that he was unable to work from February 17, 2010 and prior to November 17, 2014.

For the period after December 2006 and before November 17, 2014, the Veteran was not unable to secure and follow a substantially gainful occupation by reason of a service-connected disability.  For this reason, TDIU is not warranted.  See 38 C.F.R. § 4.16.


ORDER

Entitlement to TDIU prior to November 17, 2014 is denied.


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


